The Court,
(present, Waties, J. and Bay, J.)
after hearing counsel in reply, were of opinion, that this was not such a fraud as was indictable, either at common law or under the act of assembly. That it had the appearance of a breach of contract, or rather a concealment of a blemish, (if the defendant knew it,) for which he was answerable in damages in a civil suit. That to encourage a prosecution of this kind, would have a tendency to bring almost every civil injury into the jurisdiction of the court of sessions, which might be extremely injurious in its consequences, to £he community.